DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8 December 2020.  To advance prosecution the Examiner suggests the withdrawn claim by canceled in the next response.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0227069 to Sugama et al.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0227069 to Sugama et al. as applied to claims 1-7 above, and further in view of US Patent Application 2002/0037468 to Matsushima et al. and further in view of US Patent 7,150,952 to Matsushima et al.
These rejections were presented in the last Office action.  The findings of fact and conclusions of law presented in that action are incorporated here.  The claims have been amended to further specify the carboxylic component in the amorphous composite resin (A)’s polyester segment, and these limitations have basis in the specification at the passages cited by applicant in the response.  The new limitations will be discussed below in response to applicant’s traversal.
As background for analysis of the reference as it is applicable to the claims the Examiner notes the following.  The specification defines the “Constitutional unit derived from a bireactive monomer” as meaning “a unit formed through reaction of a functional group of a bireactive monomer and a vinyl moiety” (see Spec. p. 12, top).  A similar description of a “bireactive monomer” is present in Sugama ¶ [0122]).  The specification discloses this bireactive monomer component differently from the components that form the polyester resin segment.  In Table 1, the amount of the polyester resin segment, the amount of the bireactive monomer-derived constitutional unit, and the vinylic resin segment are denoted separately (see lower third of the Table).  In other words, the amount of the bireactive monomer- derived constitutional unit is not part of the polyester resin segment.  Thus, it appears from the specification disclosure that the component identified as a “constitutional unit derived from a bireactive monomer” is different from the carboxylic acid component of the polyester resin segment because it is not included as part of the polyester resin segment.  Consequently, this bireactive monomer component is not apparently included in the mol% calculation of the total content of the carboxylic acid monomers, which comprise the polyester resin segment.
As discussed in Sagawa, the binder resin can be produced by “polymerizing the polyester polymerization segment in advance, reacting a bireactive monomer with the polyester polymerization segment, and further reacting with a polymerizable monomer for forming the vinyl polymerization segment, to form the vinyl polymerization segment” (¶ [0118]: method (A)).  Other methods of producing the amorphous polyester resin (B) are discussed in ¶¶ [0119] – [0121] and in each method the respective polyester and vinyl resin segments are formed separately and then reacted via the bireactive monomer, which is acrylic acid in resin (B4) (¶ [0222]).
Applicant’s traversal centers on the relative molar amounts of the carboxylic acid component for the polyester segment.  Applicant discusses the characteristics of the exemplified polyester resin (B4) noting “fumaric acid of an amount of 55 mol% is contained in the carboxylic acid component, sebacic acid in the amount of 13 mol% is contained in the carboxylic acid, and terephthalic acid in the amount of 32 mol% is contained in the carboxylic acid.”  
Sugama teaches “the polyhydric carboxylic acid for forming the amorphous polyester resin (B) preferably includes saturated linear aliphatic dicarboxylic acid with 6 or more carbon atoms, and preferably 6 to 12 carbon atoms. The saturated linear aliphatic dicarboxylic acid with 6 or more carbon atoms is contained at a ratio of 2 to 30 mol %, and preferably 5 to 15 mol %, relative to the total amount of the polyhydric carboxylic acid for forming the amorphous polyester resin (B)” (¶ [0103]).  This corresponds to component (i) in the instant claims, and Sugama’s amounts disclosed are fully included within the scope of those amounts required by the claims as now presented. 
Sugama discloses other acid components as preferably included in the polyester segment, such as aliphatic unsaturated dicarboxylic acids (¶ [0101]), and aromatic dicarboxylic acid, such as phthalic acid, isophthalic acid, terephthalic acid, and naphthalene dicarboxylic acid (¶ [0089]).  The reference appears to provide no general numeric guidance to the molar amounts of these components, but does disclose specific amounts in the examples.  Sugama teaches “to form a domain without compatibilization of the amorphous polyester resin (B) with the amorphous resin (A), it is preferable that the amorphous polyester resin (B) and the amorphous resin (A) do not have a similar structure and they suitably lack suitable affinity” (¶ [0106]).  As noted in the last Office action, the resin (A) is the matrix and the resin (B) is the domain in the toner binder resin.
A review of other polyester resins (B) shows polyester resin (B1) has terephthalic acid (i.e., an aromatic dicarboxylic acid) present in an amount of 45.7 mol %.  The Examiner notes this resin is not a resin having a vinyl segment, but the resin does give guidance for the amounts of aromatic dicarboxylic acid in the polyester resin segment of a resin (B).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use an aromatic dicarboxylic acid monomer the amorphous resin (B) because Sugama teaches the polyester segment of the amorphous resin (B) contains a saturated linear aliphatic dicarboxylic acid with 6 or more carbon atoms in an amount of 2 to 30 mol % of the acid components.  The remaining acid components would be required to be 70 mol% to 98 mol% of the total acid components.  Aromatic dicarboxylic acids meet the requirements of the additional acid component and are presented in the examples.  Thus, the use of the aromatic dicarboxylic acid in an amount of 70 mol % to 98 mol % would have been obvious to produce an effective polyester segment for resin (B) given that only 2 to 30 mol % of the acid components are the saturated linear aliphatic dicarboxylic acid and the artisan would have to select other acids from the disclosure to obtain a polyester.  Aromatic dicarboxylic acids are disclosed for this purpose.
Alternatively, Sugama exemplifies an aromatic dicarboxylic acid in the polyester segment of resin (B4) at a molar amount of 32 mol% and in resin (B1) of 45.7 mol%.  Given these values as a starting point for further experimentation and with the guidance that the amorphous polyester resin (B) and the amorphous resin (A) do not have a similar structure in order to form the domain-matrix structure, the artisan would have found it obvious to optimize the amount of the aromatic dicarboxylic acid in order to form an effective resin (B) with low temperature fixibility and a domain structure in the toner binder resin.
In the traversal Applicant takes the position that Sugama discloses a different amount of the aromatic dicarboxylic acid monomer from that of the claims with specific reliance on resin (B4).  The Examiner agrees resin (B4) does not anticipate the instant claims.  However, taking the reference as a whole the artisan has ample motivation to optimize the amount of the aromatic dicarboxylic acid monomer molar amount within the disclosure of Sugama to obtain an effective domain-matrix structure with improved low temperature fixibility.  The fact that the reference does not exemplify an amount of aromatic dicarboxylic acid monomer within the amounts claimed does not mean the artisan would not find other molar amounts obvious to obtain the taught results.
The evidence in the specification, referenced by applicant in response p. 7, has been reviewed.  In the cited example, applicant relies on Composite Resin A-10 used in Comparative Example 5.  This resin is not seen as representative of the prior art because the amount of sebacic acid (45 mol %) is larger than that permitted by Sugama for a saturated linear aliphatic dicarboxylic acid with 6 or more carbon atoms is contained at a ratio of 2 to 30 mol %.  Thus the evidence is not representative of the applied art for at least this reason.
The combination of Sugama with US Patent Application 2002/0037468 and US Patent 7,150,952, each to Matsushima et al., also remain applicable for the reasons of record and the reasons give above.
The rejection as presented is applicable to the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D RoDee whose telephone number is (571)272-1388.  The examiner can normally be reached on Monday through Thursday 5:30AM - 4:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER D RODEE/Primary Examiner, Art Unit 1796                                                                                                                                                                                            21 April 2021